Citation Nr: 1519965	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  08-31 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for coronary artery disease.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for peripheral neuropathy of the upper extremities.

5.  Entitlement to service connection for peripheral neuropathy of the lower extremities.

6.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to November 1972.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in May 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction of this case is with the RO in Louisville, Kentucky.


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam during the Vietnam Era and exposure to herbicides may not be presumed.

2.  Diabetes mellitus was not manifested in service, or in the first year following separation from active service, and is not shown to be related to service.

3.  Coronary artery disease was not manifested in service, or in the first year following separation from active service, and is not shown to be related to service.

4.  Hypertension was not manifested in service, or in the first year following separation from active duty, and is not shown to be related to service.

5.  Erectile dysfunction was not manifested in service, and is not shown to be related to service.

6.  Lower extremity peripheral neuropathy was not manifested in service, or in the first year following separation from active duty, and is not shown to be related to service.

7.  Upper extremity peripheral neuropathy was not manifested in service, or in the first year following separation from active duty, and is not shown to be related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014). 

2.  The criteria for service connection for coronary artery disease are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).

3.  The criteria for service connection for hypertension is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).

4.  The criteria for service connection for neuropathies of the lower extremities, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014). 

5.  The criteria for service connection for neuropathies of the lower extremities are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  

6.  The criteria for service connection for erectile dysfunction are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated October 2007, December 2007, September 2012, and December 2012.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  The Board acknowledges that the Veteran has not been provided a VA examination in response to his claims, but notes that VA has no obligation to provide an examination or obtain an opinion if there is no medical evidence or credible lay evidence of any of these disorder's since service.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  To establish service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

When the evidence for and against the claim is in relative equipoise, the claimant prevails.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for a claim to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

In a September 2007 statement, the Veteran asserted that he had diabetes mellitus and peripheral neuropathy of the upper and lower extremities caused by in-service exposure to herbicides while on active service in the Republic of Vietnam.  In a December 2007 statement, the Veteran asserted that he had hypertension, coronary artery disease, and erectile dysfunction secondary to diabetes mellitus.

A review of the service personnel records and service medical records shows that the Veteran did not serve in Vietnam.  The Veteran's service separation form indicates that he was awarded the Vietnam Campaign Medal, Vietnam Cross of Gallantry with Palm and Frame, and Vietnam Service Medal with two stars.  None of the Veteran's awards of decorations establish service in the Republic of Vietnam or in the inland waterways of the Republic of Vietnam.  The record shows that he served on the Marine Detachment USS Kitty Hawk.  The Joint Services Records Research Center determined that there was a lack of information to corroborate the Veteran's assertion that he was exposed to herbicides.  Moreover, there is no indication that the Veteran had in-country service in Vietnam.

Further, although the Veteran initially asserted in an August 2008 statement that he was exposed to herbicides and had on the ground service in Vietnam, in a July 2014 statement to his representative, he requested that those statements be removed from his claim.  The Veteran has essentially recanted a history of serving on the ground in Vietnam.

In this case, the presumption of exposure to herbicides does not attach where, as in this case, the Veteran did not have service in the Republic Vietnam or the inland waterways of the Republic of Vietnam or another location where exposure to herbicides can be presumed, and the service records do not otherwise show exposure to herbicide agents.  38 C.F.R. § 3.307(a)(6)(iii) (2014).

Furthermore, the Veteran has not contended, nor is there any evidence of record, that diabetes mellitus, coronary artery disease, hypertension, or peripheral neuropathy manifested within one year of separation from active service.  

The service medical records are negative for any indication, complaints, treatment or diagnosis for blood sugar problems, diabetes mellitus, heart problems, high blood pressure, neurological problems, or erectile dysfunction in service.  His October 1972 service discharge examination showed a normal clinical evaluation.  Moreover, a review of the private medical records indicates that the Veteran was diagnosed with those disabilities many years following service separation.  Therefore, a presumption of service connection as a chronic disease is also not warranted.  38 C.F.R. § 3.309(a) (2014).
 
As with any service connection claim, service connection can be established based on proof of actual causation of the Veteran's diabetes mellitus, coronary artery disease, hypertension, upper extremity peripheral neuropathy, lower extremity peripheral neuropathy, or erectile dysfunction by an event, injury or disease during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, there is no evidence of record indicating that the Veteran had any of the claimed disabilities during service for many years after service.  Nor is there any competent medical evidence of record showing that the Veteran's disabilities are related to service.

The Veteran has stated that diabetes and peripheral neuropathy are due to exposure to herbicides in service.  Although lay persons are competent to provide opinions on some medical issues, the specific disabilities in this case, diabetes mellitus and peripheral neuropathy, fall outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Diagnosing diabetes mellitus and peripheral neuropathy requires specialized training and medical diagnostic testing for a determination as to diagnosis and causation, and is not susceptible of lay opinions on etiology.  Furthermore, the Veteran has not submitted any credible evidence to corroborate the assertion that he was actually exposed to herbicides in service, and if so, the circumstance of that exposure.  Therefore, the Board finds that the Veteran's and other lay statements of record cannot be accepted as competent evidence sufficient to establish service connection for type II diabetes mellitus and peripheral neuropathy.  They are not sufficient to establish exposure to herbicides in service and they are not competent to diagnose diabetes mellitus or peripheral neuropathy and relate it to any event, injury, or disease during service.  The Veteran has not submitted any competent evidence relating any of the claimed disabilities to service or to any disease, injury, or event during service.

With regard to the claims for service connection for coronary artery disease, hypertension, and erectile dysfunction, the Veteran is specifically claiming that those conditions are secondary to diabetes mellitus, such as in an December 2007 claim for VA benefits.  However, as the Board's decision above has denied service connection for diabetes mellitus, any claim of entitlement to service connection for a disability secondary to diabetes mellitus must be denied, as service connection has been denied for the claimed primary disability.

Accordingly, the Board finds that the preponderance of the evidence is against the claims for service connection for diabetes mellitus, coronary artery disease, hypertension, upper extremity peripheral neuropathy, lower extremity peripheral neuropathy, and erectile dysfunction and those claims must be denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 



ORDER

Service connection for diabetes mellitus is denied.

Service connection for coronary artery disease is denied.

Service connection for hypertension is denied.

Service connection for erectile dysfunction is denied.

Service connection for peripheral neuropathy of the upper extremities is denied.

Service connection for peripheral neuropathy of the lower extremities is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


